Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 02/07/2020.
Claims 1-15 are currently pending.
Claims 1-15 are rejected.
Claim 1 is independent claim.

Claim Objection
5. 	Claim 4 is objected to because of the following informalities:  “occassions” in line 4 should be “occasions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 1-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bela Rathonyi et al. (US 2017/0202054 A1 ), hereinafter Rathonyi.
For claim 1, Rathonyi teaches an apparatus comprising a processor, a memory, and communication circuitry (Rathonyi, Fig. 13), the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: 
receiving a configuration signal (Rathonyi, Fig. 11 step 1108 and paragraph 120 teach At step 1108, the UE receives, on the monitored DL control channel, an indication of a DL or UL transmission for the UE. See also paragraphs 75-79.); and 
based on the configuration signal, determining a processor interrupt time unit to be used for timing of a medium access control (MAC) procedure (Rathonyi, Fig. 11 step 1120 and paragraph 122 teach At step 1120, the UE starts a second timer after receiving the indication for the downlink or uplink transmission for the UE, the duration of the second timer comprising an offset period. See also paragraphs 75-79.).
	Rathonyi further teaches wherein the processor interrupt time unit is based on at least one of: a capability of the apparatus, a minimum slot duration associated with the apparatus, or a minimum slot duration associated with a numerology (Rathonyi, paragraphs 156-162 teach The following text provides additional explanation regarding certain embodiments and proposals described herein, and should not be seen as limiting the scope of the invention.  The functionality for connected mode DRX in legacy LTE and eMTC are based on the following parameters (excluding the short DRX parameters): [0157] onDurationTimer [0158] drxStartOffset (signaled as longDRX-CycleStartOffset in 36.331) [0159] longDRX-Cycle (signaled as 
longDRX-CycleStartOffset in 36.331) [0160] drx-InactivityTimer [0161] 
HARQ-RTT-Timer [0162] drx-RetransmissionTimer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Rathonyi to have receiving a configuration signal; and based on the configuration signal, determining a processor interrupt time unit to be used for timing of a medium access control (MAC) procedure, wherein the processor interrupt time unit is based on at least one of: a capability of the apparatus, a minimum slot duration associated with the apparatus, or a 
For claim 2, Rathonyi further teaches the apparatus as recited in claim 1, wherein the capability of the apparatus comprises a battery level associated with the apparatus, a category of the apparatus, or a power setting associated with the apparatus (Rathonyi, paragraph 21 teach In LTE/eMTC all DRX parameters are semi-statically configured in the UE based on Radio Resource Control (RRC) signaling. See also paragraphs 75-79.).
For claim 3, Rathonyi further teaches the apparatus as recited in claim 1, wherein the numerology is an active uplink numerology, an active downlink numerology, a reference numerology, or a default numerology (Rathonyi, paragraphs 156-162 teach The following text provides additional explanation regarding certain embodiments and proposals described herein, and should not be seen as limiting the scope of the invention.  The functionality for connected mode DRX in legacy LTE and eMTC are based on the following parameters (excluding the short DRX parameters): [0157] onDurationTimer [0158] drxStartOffset (signaled as longDRX-CycleStartOffset in 36.331) [0159] longDRX-Cycle (signaled as longDRX-CycleStartOffset in 36.331) [0160] drx-InactivityTimer [0161] HARQ-RTT-Timer [0162] drx-RetransmissionTimer).
For claim 4, Rathonyi further teaches the apparatus as recited in claim 1, wherein the apparatus further comprises computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: monitoring physical downlink control channel (PDCCH) occassions having respective start times, the start times separated from each other in time by a time interval consisting of one or a multiple of the processor interrupt time unit (Rathonyi, Fig. 10 and paragraph 114 teach At step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the On Duration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE starts the OnDuration timer.  Once the OnDuration timer is started, the flow returns to step 1005 and the UE monitors the downlink control channel (e.g., NB-PDCCH) during the OnDuration Time or Active Time.).
For claim 5, Rathonyi further teaches the apparatus as recited in claim 1, wherein the apparatus further comprises computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: receiving data during time periods having respective start times separated from each other by a time interval consisting of one or a multiple of the processor interrupt time unit (Rathonyi, Fig. 10 and paragraph 114 teach At step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the On Duration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE 
For claim 6, Rathonyi further teaches the apparatus as recited in claim 1, wherein the apparatus further comprises computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: transmitting data during time periods having respective start times separated from each other by a time interval consisting of one or a multiple of the processor interrupt time unit (Rathonyi, Fig. 10 and paragraph 114 teach At step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the On Duration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE starts the OnDuration timer.  Once the OnDuration timer is started, the flow returns to step 1005 and the UE monitors the downlink control channel (e.g., NB-PDCCH) during the OnDuration Time or Active Time.).
For claim 7, Rathonyi further teaches the apparatus as recited in claim 1, wherein the MAC procedure is a discontinuous reception (DRX) procedure (Rathonyi, Fig. 10 and paragraph 114 teach At step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the On Duration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters 
For claim 8, Rathonyi further teaches the apparatus as recited in claim 7, wherein the apparatus further comprises computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: processing timers in units of time no less than, and in multiples of, the processor interrupt time unit (Rathonyi, Fig. 2 and paragraph 14 teach If new data 205 is scheduled (by DL control channel 210), drx-InactivityTimer 215 will be re-started, otherwise it will eventually expire and the UE enters DRX.).
For claim 9, Rathonyi further teaches the apparatus as recited in claim 7, wherein the apparatus further comprises computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: initiating an active time when a physical downlink control channel (PDCCH) occasion begins (Rathonyi, Fig. 10 and paragraph 114 teach At step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the On Duration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits 
For claim 10, Rathonyi further teaches the apparatus as recited in claim 7, wherein the apparatus further comprises computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising:  - 80 -WO 2019/033017PCT/US2018/046296 terminating an active time when a physical downlink control channel (PDCCH) occasion ends (Rathonyi, Fig. 10 and paragraph 114 teach At step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the On Duration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE starts the OnDuration timer.  Once the OnDuration timer is started, the flow returns to step 1005 and the UE monitors the downlink control channel (e.g., NB-PDCCH) during the OnDuration Time or Active Time.).
For claim 13, Rathonyi further teaches the apparatus as recited in claim 1, wherein the apparatus further comprises computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the  detecting a change in at least one of a physical downlink control channel (PDCCH) core resource set (CORESET), an active component carrier (CC), an active bandwidth part (BWP), an active discontinuous reception (DRX) configuration parameter set, or a battery level of the apparatus, or a power saving mode of the apparatus; and in response detecting the change, modifying the processor interrupt time unit (Rathonyi, Fig. 10 and paragraph 114 teach At step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the On Duration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE starts the OnDuration timer.  Once the OnDuration timer is started, the flow returns to step 1005 and the UE monitors the downlink control channel (e.g., NB-PDCCH) during the OnDuration Time or Active Time.).
For claim 14, Rathonyi further teaches the apparatus as recited in claim 13, wherein the apparatus does not modify the processor interrupt time unit until a drx-Inactivity Timer expires, a shortOnDurationTimer expires, or an onDurationTimer expires (Rathonyi, Fig. 10 and paragraph 114 teach At step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the On Duration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not .

10. 	Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bela Rathonyi et al. (US 2017/0202054 A1 ), hereinafter Rathonyi, in view of Chunhua You et al. (US 2020/0022126 A1), hereinafter You.
For claim 11, Rathonyi further teaches all the limitations of parent claim 7. Rathonyi does not explicitly teach transmitting a beam failure recovery request; and waiting for a response to the beam failure recovery request .
	However, You explicitly teaches transmitting a beam failure recovery request; and waiting for a response to the beam failure recovery request (You, Fig. 5 and paragraph 325 teach transmitting a beam failure recovery request and waiting for a response to the beam failure recovery request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Rathonyi with transmitting a beam failure recovery request; and waiting for a response to the beam failure recovery request taught in You in order to avoid unnecessary uplink transmission and achieve power saving and cell interference reduction. [You: paragraph 5].
For claim 12, Rathonyi and You further during a beam failure recovery, suspending one or more discontinuous reception timers; and resuming the one or more discontinuous reception timers when the beam failure recovery is complete (Rathonyi, Fig. 10 and paragraph 114 teach At step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the On Duration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE starts the OnDuration timer.  Once the OnDuration timer is started, the flow returns to step 1005 and the UE monitors the downlink control channel (e.g., NB-PDCCH) during the OnDuration Time or Active Time. You, Fig. 5 and paragraph 325 teach transmitting a beam failure recovery request and waiting for a response to the beam failure recovery request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Rathonyi with You to have during a beam failure recovery, suspending one or more discontinuous reception timers; and resuming the one or more discontinuous reception timers when the beam failure recovery is complete. Because Rathonyi and You teach DRX, You explicitly teaches beam failure recovery.
For claim 15, Rathonyi further teaches all the limitations of parent claim 13. Rathonyi does not explicitly teach receiving a DRX Command MAC control element or a Long DRX Command MAC control element.
receiving a DRX Command MAC control element or a Long DRX Command MAC control element (You, Fig. 5 and paragraph 325 teach transmitting a beam failure recovery request and waiting for a response to the beam failure recovery request. Paragraph 35 teaches in some possible implementations, if the network device configures a discontinuous reception DRX mechanism for the terminal device, the request message is further used to trigger the terminal device to monitor a downlink channel.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Rathonyi with receiving a DRX Command MAC control element or a Long DRX Command MAC control element taught in You in order to avoid unnecessary uplink transmission and achieve power saving and cell interference reduction. [You: paragraph 5].

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILL W LIN/Primary Examiner, Art Unit 2412